Title: To Thomas Jefferson from Willink & Van Staphorst, 8 May 1788
From: Willink & Van Staphorst
To: Jefferson, Thomas


          Amsterdam, 8 May 1788. Have succeeded in arranging for sale of enough bonds of the United States to pay Carmichael the amount designated, to take care of TJ’s “disposals and other incidental calls,” and then, after paying the June interest, to leave a surplus of 40,000 guilders Holland currency in their hands available to TJ’s requisition; “We trust the Payment of this Interest and some good news from America may give a spring to the Credit of that Continent and enable us to place the remaining Bonds of the Million negotiated last year.” Funds will then be available for the expenses of the different legations. Dumas’ claim for arrears has been met by payment in bonds without prejudice to the June interest or to other claims upon Congress; an additional premium of 1% has had to be paid to the “First Undertakers” of the loan to induce them to supply the money earlier than they were obligated to.
        